         Case 1:20-cr-00657-MKV Document 32 Filed 04/06/21 Page 1 of 2

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 

 UNITED STATES OF AMERICA,

                      - v. -                                     20-cr-657 (MKV)
 OCHIABUTOR SORENSON ORUCHE,                                 SCHEDULING ORDER
 a/k/a “Sorenson Ochiabutor Oruche,”

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On April 6, 2021, the Court convened a change-of-plea hearing.            After a delay of

approximately a half hour due to Defendant’s difficulties in accessing the remote proceeding,

counsel for all parties and Defendant appeared by video. Shortly after the hearing began,

Defendant lost his connection with the remote proceeding. With consent of counsel for both

parties, the Court adjourned the hearing shortly after it commenced due to technological issues on

Defendant’s part. The Government requested that time under the Speedy Trial Act be excluded

until April 30, 2021. Counsel for Defendant consented to the exclusion.

       IT IS HEREBY ORDERED that the parties shall confer and on or before April 12, 2021,

contact Chambers with proposed dates and times to reschedule the change-of-plea hearing.

       IT IS FURTHER ORDERED that all time under the Speedy Trial Act be excluded from

April 6, 2021, to April 30, 2021. Given the circumstances reflected in the transcript of the April

6 hearing, the Defendant’s interest in resolving the charges against him consensually, and to allow

Defendant to seek an adjourned date for the change-of-plea hearing and to prepare accordingly,




                                                1
         Case 1:20-cr-00657-MKV Document 32 Filed 04/06/21 Page 2 of 2




the Court finds that the ends of justice served by excluding all time from April 6, 2021, to April

30, 2021, outweigh the interest of the public and Defendant in a speedy trial.



SO ORDERED.
                                                     ___ ______
                                                             ____
                                                             __
                                                              __________
                                                                       _______
                                                                       __   _______
                                                                                 _ __
                                                                                    _ ____
                                                                                      ______
                                                      _________________________________   ___
Date: April 6, 2021                                  MARY   YK  AY VYSKOCIL
                                                              KAY  VYS
                                                                     YSKOCIIL
                                                                     YSK
                                                                     YS
      New York, NY                                    United States
                                                             States District
                                                                    Diist
                                                                       strict Judge




                                                2
